DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statements submitted on January 25, 2021 and August 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except where lined through.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springer (US 2013/0156171 A1) in view of Balasubramaniyan et al. (US 2013/0109358 A1). 
As to claim 1, Springer discloses a computer-implemented method [Paragraph 0001] comprising: 
obtaining, by a computer [Server 112 on FIG. 1], call data for an incoming call [Call data 200 on FIG. 2] indicating a source automatic number identification (ANI) [Caller ID 206 on FIG. 2] and one or more user accounts [App data 210 on FIG. 2] corresponding to the source ANI in the call data for the incoming call [Each data record for a call may store any suitable information associated with the call. Among the information stored in the example shown in FIG. 2, each data record stores data identifying an IVR application used to service the call, paragraphs 0074 and 0077]; 
extracting during the incoming call, by the computer, a feature vector [Behavior feature] for the incoming call based upon the call data [“The computer extracts this data from information collected during a call between caller 102 and IVR system 110. ” Paragraph 0067].
 Springer discloses a machine learning to analyze data from the call [Paragraph 0117], but fails to disclose generating a risk factor using the machine learning model.
However, Balasubramaniyan teaches generating, by the computer, a risk score for the incoming call by executing a machine learning model on the feature vector generated for the incoming call, the machine learning model [Machine learning classifier 810 on FIG. 8] trained on the call data of a plurality of past calls, a plurality of source ANIs [Metadata values], and a plurality of user accounts corresponding to the plurality of source ANIs [“A risk score for a particular call is calculated as a weighted and normalized sum of individual risk scores for each label for which the provenance predicted value is different from the claimed metadata value.” Paragraphs 0042 and 0065].
Springer and Balasubramaniyan are analogous because they are all directed to servicing an audio call system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the telecommunications call analysis and detecting call provenance using the machine learning classifier taught by Balasubramaniyan in a technique for servicing calls using the machine learning model such as that of Springer as suggested by Balasubramaniyan, for the obvious purpose of calculating the risk score for a particular call as a weighted and normalized sum of individual risk scores for each label for which the provenance predicted value is different from the claimed metadata value, by combining prior art elements according to known methods to yield predictable results. 

As to claim 2, Springer discloses the method according to claim 1, wherein obtaining the call data for the incoming call includes: receiving, by a computer, a plurality of timestamps and corresponding interaction steps with an interactive voice response (IVR) system during the incoming call [FIG. 2 and paragraph 0080]. 

As to claim 3, Springer discloses the method according to claim 1, wherein extracting the feature vector includes: generating, by the computer, one or more velocity features for the source ANI based upon the call data for the incoming call [Paragraph 0068]. 

As to claim 4, Springer discloses the method according to claim 3, wherein extracting a velocity feature includes: determining, by the computer, a number of accounts associated with the source ANI [Paragraph 0067]. 

As to claim 5, Springer discloses the method according to claim 3, wherein extracting a velocity feature includes: determining, by the computer, a number of destination ANIs associated with the source ANI [Paragraph 0067]. 

As to claim 6, Springer discloses the method according to claim 1, wherein generating the feature vector includes: 33 4852-6731-0041.1PIN0114-US-CON3PATENT extracting, by the computer, a behavior feature for the incoming call based upon the plurality of timestamps and corresponding interaction steps with an IVR system during the incoming call, wherein the feature vector is generated based upon the behavior feature [Paragraph 0067].  

As to claim 7, Springer discloses the method according to claim 1, further comprising: obtaining, by the computer, the call data for a plurality of prior calls, the call data for the plurality of prior calls indicating the source ANI for the prior call and one or more user accounts associated with the source ANI [Paragraphs 0074 and 0077]; and 
training, by the computer, the machine learning model based upon the call data for the plurality of calls indicating each source ANI and the one or more user accounts associated with the source ANI [Paragraph 0117].  

As to claim 8, Springer discloses the method according to claim 7, further comprising: receiving, by the computer, user feedback for the plurality of prior calls, the user feedback including an ANI-label pair for each prior call [Paragraphs 0074 and 0077]; 
training, by the computer, the machine learning model based upon the call data for the plurality of calls and the ANI-label pairs for the plurality of prior calls [Paragraph 0117].  

As to claim 9, Springer discloses the computer-implemented method of claim 1, further comprising triggering, by the computer, a computer operation based upon the risk score of the incoming call [Paragraph 0028].  

As to claim 10, Springer discloses the computer-implemented method of claim 9, wherein the triggered computer operation comprises at least one of displaying the risk score on a computer display of an IVR system and disabling a feature in the IVR system [Paragraph 0029]. 

As to claim 11, Springer discloses a system comprising: one or more network interfaces [116 on FIG. 1] configured to receive call data for one or more incoming calls; and a computing device comprising a processor [Processor 610 on FIG. 6] configured to:  see claim 1’s rejection above for the rest of claim 11’s limitations.

As to claim 12, see claim 2’s rejection above.

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.

As to claim 15, see claim 5’s rejection above.

As to claim 16, see claim 6’s rejection above.

As to claim 17, see claim 7’s rejection above.

As to claim 18, see claim 8’s rejection above.

As to claim 19, see claim 9’s rejection above.

As to claim 20, see claim 10’s rejection above.
 









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,883,040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
The patented claims would reject the application claims since they are narrower than the application claims. 
Patented claim 1 claimed a computer-implemented method, which perform the feature of using a machine learning model to determine the risk score of the call based on the created feature vector.     
The pending claim 1 recited a computer-implemented method, which perform the similar feature of executing, by the computer, a machine learning model on the feature vector to determine a risk score of the call.
Therefore, patented claim 1 rejects the pending claim 1.

Pending claims 2-20 have similar limitations comparing the patented claims 2-17 as shown on the table below.
Therefore, patenting claims 2-20 reject the pending claims 2-17.
				
Pending claims
Patented claims
1. A computer-implemented method comprising: obtaining, by a computer, call data for an incoming call indicating a source automatic number identification (ANI) and one or more user accounts corresponding to the source ANI in the call data for the incoming call; extracting during the incoming call, by the computer, a feature vector for the incoming call based upon the call data; and generating, by the computer, a risk score for the incoming call by executing a machine learning model on the feature vector generated for the incoming call, the machine learning model trained on the call data of a plurality of past calls, a plurality of source ANIs, and a plurality of user accounts corresponding to the plurality of source ANIs.
2. The method according to claim 1, wherein obtaining the call data for the incoming call includes: receiving, by a computer, a plurality of timestamps and corresponding interaction steps with an interactive voice response (IVR) system during the incoming call.
3. The method according to claim 1, wherein extracting the feature vector includes: generating, by the computer, one or more velocity features for the source ANI based upon the call data for the incoming call.
4. The method according to claim 3, wherein extracting a velocity feature includes: determining, by the computer, a number of accounts associated with the source ANI.
5. The method according to claim 3, wherein extracting a velocity feature includes: determining, by the computer, a number of destination ANIs associated with the source ANI.
6. The method according to claim 1, wherein generating the feature vector includes: extracting, by the computer, a behavior feature for the incoming call based upon the plurality of timestamps and corresponding interaction steps with an IVR system during the incoming call, wherein the feature vector is generated based upon the behavior feature.
7. The method according to claim 1, further comprising: obtaining, by the computer, the call data for a plurality of prior calls, the call data for the plurality of prior calls indicating the source ANI for the prior call and one or more user accounts associated with the source ANI; and training, by the computer, the machine learning model based upon the call data for the plurality of calls indicating each source ANI and the one or more user accounts associated with the source ANI.
8. The method according to claim 7, further comprising: receiving, by the computer, user feedback for the plurality of prior calls, the user feedback including an ANI-label pair for each prior call; training, by the computer, the machine learning model based upon the call data for the plurality of calls and the ANI-label pairs for the plurality of prior calls.
9. The computer-implemented method of claim 1, further comprising triggering, by the computer, a computer operation based upon the risk score of the incoming call.
10. The computer-implemented method of claim 9, wherein the triggered computer operation comprises at least one of displaying the risk score on a computer display of an IVR system and disabling a feature in the IVR system.
11. A system comprising: one or more network interfaces configured to receive call data for one or more incoming calls; and a computing device comprising a processor configured to: obtain call data for an incoming call indicating a source automatic number identification (ANI) and one or more user accounts corresponding to the source ANI in the call data for the incoming call; extract, during the incoming call, a feature vector for the incoming call based upon the call data; and generate a risk score for the incoming call by executing a machine learning model on the feature vector generated for the incoming call, the machine learning model trained on the call data of a plurality of past calls, a plurality of source ANIs, and a plurality of user accounts corresponding to the plurality of source ANIs.
12. The system according to claim 11, wherein, when obtaining the call data for the incoming call, the processor is further configured to: receive a plurality of timestamps and corresponding interaction steps with an interactive voice response (IVR) system during the incoming call.
13. The system according to claim 11, wherein, when extracting the feature vector, the processor is further configured to: extracting, by the computer, one or more velocity features for the source ANI based upon the call data for the incoming call.
14. The method according to claim 3, wherein, when extracting the feature vector, the processor is further configured to: determine a number of accounts associated with the source ANI.
15. The system according to claim 13, wherein, when extracting the feature vector, the processor is further configured to: determine a number of destination ANIs associated with the source ANI.
16. The system according to claim 11, wherein, when generating the feature vector, the processor is further configured to: extract a behavior feature for the incoming call based upon the plurality of timestamps and corresponding interaction steps with an IVR system during the incoming call, wherein the feature vector is generated based upon the behavior feature.
17. The system according to claim 11, wherein the processor is further configured to: obtain the call data for a plurality of prior calls, the call data for the plurality of prior calls indicating the source ANI for the prior call and one or more user accounts associated with the source ANI; and train the machine learning model based upon the call data for the plurality of calls indicating each source ANI and the one or more user accounts associated with the source ANI.
18. The system according to claim 17, the processor is further configured to: receive user feedback for the plurality of prior calls, the user feedback including an ANI-label pair for each prior call; train the machine learning model based upon the call data for the plurality of calls and the ANI-label pairs for the plurality of prior calls.
19. The system according to claim 11, wherein the processor is further configured to: trigger a computer operation based upon the risk score of the incoming call.
20. The system according to claim 19, wherein the triggered computer operation comprises at least one of displaying the risk score on a computer display of an IVR system and disabling a feature in the IVR system.

1. A computer-implemented method for determining a risk score of a call received by an Interactive Voice Response (IVR) system, the computer-implemented method comprising: creating a feature vector based on interaction with the IVR system during the call; and using a machine learning model to determine the risk score of the call based on the created feature vector, wherein the created feature vector is based on a behavior feature of the call, and wherein the behavior feature of the call is a sequence of actions taken during interaction with an IVR system, wherein the behavior feature of the call is at least one of an action taken during interaction with an IVR system, an amount of time elapsed between actions taken during interaction with an IVR system, providing incorrect information to an IVR system, a number of times a specific activity in an IVR was performed, a number of times an IVR was called during a measure of time, a volume or a duration of at least one DTMF tone during interaction with an IVR system, an amount of time elapsed between DTMF tones, a use of voice during interaction with an IVR system, an amount of time elapsed between a beginning of an IVR prompt and a user's spoken response to the IVR prompt, or an amount of time elapsed between an IVR prompt and an action taken during interaction with an IVR system. 
    2. The computer-implemented method of claim 1, further comprising: representing prior calls as feature vectors; labeling the feature vectors representing the prior calls; and training the machine learning model using the labeled feature vectors. 
    3. The computer-implemented method of claim 1, wherein information regarding the call is stored in a database before the using a machine learning model to determine the risk score of the call based on the created feature vector. 
    4. The computer-implemented method of claim 3, wherein information regarding the call is retrieved from the database before the using a machine learning model to determine the risk score of the call based on the created feature vector. 
    5. The computer-implemented method of claim 2, wherein information regarding the prior calls is stored in a non-relational database. 
    6. The computer-implemented method of claim 2, wherein the prior calls are all from a same phone number. 
    7. The computer-implemented method of claim 2, wherein the prior calls are from a plurality of phone numbers, and wherein each of the labeled feature vectors used to train the machine learning model has a same label as each of the other labeled feature vectors used to train the machine learning model. 
    8. The computer-implemented method of claim 2, wherein the labeling the feature vectors representing the prior calls is done using a first label representing genuineness and a second label representing non-genuineness. 
    9. The computer-implemented method of claim 2, wherein the representing prior calls as feature vectors includes representing interaction with an IVR system using action words. 
    10. The computer-implemented method of claim 2, wherein the representing prior calls as feature vectors includes: representing interaction with an IVR system using action words in a document; and converting the document to a feature vector. 
    11. The computer-implemented method of claim 2, wherein the representing prior calls as feature vectors includes representing interaction with an IVR system using at least one of N-grams or skip N-grams. 
    12. The computer-implemented method of claim 2, wherein the representing prior calls as feature vectors includes determining an inverse document frequency. 
    13. The computer-implemented method of claim 1, further comprising taking an action based on the risk score of the call. 
    14. The computer-implemented method of claim 13, wherein the taking an action based on the risk score of the call includes at least one of displaying the risk score on a display during the call, storing the risk score in a database during the call, altering an IVR call flow during the call, notifying police, or notifying an owner of an IVR system. 
    15. The computer-implemented method of claim 13, wherein the taking an action based on the risk score of the call includes at least one of altering an IVR call flow during the call, disabling a feature in the IVR system during the call, locking down the IVR system, requiring alternative identification during the call, or requesting additional information during the call. 
    16. The computer-implemented method of claim 1, wherein the interaction with the IVR system includes responses to the IVR system represented using action words. 
    17. An apparatus that determines a risk score of a call received by an Interactive Voice Response (IVR) system, the apparatus comprising: at least one processor; and a non-transitory computer readable medium coupled to the at least one processor having instructions stored thereon that, when executed by the at least one processor, causes the at least one processor to: create a feature vector based on interaction with the IVR system during the call; and use a machine learning model to determine the risk score of the call based on the created feature vector, wherein the created feature vector is based on a behavior feature of the call, and wherein the behavior feature of the call is a sequence of actions taken during interaction with an IVR system, wherein the behavior feature of the call is at least one of an action taken during interaction with an IVR system, an amount of time elapsed between actions taken during interaction with an IVR system, providing incorrect information to an IVR system, a number of times a specific activity in an IVR was performed, a number of times an IVR was called during a measure of time, a volume or a duration of at least one DTMF tone during interaction with an IVR system, an amount of time elapsed between DTMF tones, a use of voice during interaction with an IVR system, an amount of time elapsed between a beginning of an IVR prompt and a user's spoken response to the IVR prompt, or an amount of time elapsed between an IVR prompt and an action taken during interaction with an IVR system.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653 
                                                                                                                                                                                                       September 22, 2022